Citation Nr: 9920798	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-48 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a brain tumor on 
both a direct basis and as secondary to a service-connected 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1994 and November 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The June 1994 rating decision 
denied service connection for a nervous condition as the 
result of an attempted rape.  The Board has restated this 
issue on appeal as "service connection for a psychiatric 
disorder including PTSD" because medical evidence of record 
shows that the veteran has been evaluated to see if she has 
PTSD and because she has alleged the occurrence of stressful 
events other than attempted rape that she believes to be the 
cause of a current psychiatric disorder.  The November 1995 
rating decision denied service connection for a brain tumor 
on both a direct basis and as secondary to a 
service-connected cervical spine injury.

A hearing was held on March 11, 1999, in Atlanta, Georgia, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran has PTSD.

2.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the psychiatric 
disorders with which the veteran currently has been diagnosed 
are related to a disease or injury incurred in service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that a current brain tumor had its 
onset in service or is the result of an injury incurred in 
service including a cervical spine injury in 1975 or dental 
x-rays performed during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder to include PTSD is not well grounded, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for a brain tumor is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection may not be 
granted for congenital or developmental defects, such as 
personality disorders, as a matter of law.  38 C.F.R. 
§ 3.303(c) (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  

Establishing a well-grounded claim generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 
379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Psychiatric Disorder To Include PTSD.

In August 1993, the RO received a statement from the veteran 
claiming service connection for a "nervous condition as a 
result of an attempted rape/assault[] while in the military 
Dec[ember] 1974 . . . ."  In a subsequent statement received 
by the RO in September 1993, the veteran alleged, in essence, 
that she also experiences depression because she was told 
while pregnant in the military that if she wanted to eat she 
must walk to the mess hall, despite doctor's orders that she 
be on bed rest, and subsequent to walking to the mess hall, 
she miscarried and lost her baby.

For the purpose of establishing a well grounded claim for 
service connection the Board assumes that the stressful 
events related by the veteran are true and the remaining 
questions are whether she currently has a psychiatric 
disorder and, if so, whether the current psychiatric disorder 
is related to the stressful events she experienced in 
service.  The Board notes the veteran complained of insomnia 
and anxiety on her separation examination in 1978.  No 
psychiatric disability was noted by the physician.  
Concerning this, the Board notes that, since service, there 
is medical evidence of record showing that the veteran has 
been examined and treated since the 1980's for psychiatric 
disorders that have been variously diagnosed as depressive 
neurosis with anxiety; adjustment reaction of adult life; 
passive-aggressive personality with strong dependency 
features; situational anxiety; cyclothymia; personality 
disorder, not otherwise specified; depression; depressive 
disorder, not otherwise specified (dysthymia versus major 
depression); mixed personality disorder with schizoid, 
avoidant, passive-aggressive, dependent, and borderline 
features; adjustment disorder with anxiety; and cognitive 
disorder, not otherwise specified.  On a March 1994 VA Social 
and Industrial Survey, a social worker noted, "I do not see 
evidence of PTSD."  On a March 1994 VA PTSD examination, the 
doctor noted under "Diagnostic Impressions", "[PTSD] is 
not indicated." 

As noted above, service connection may not be granted for 
congenital or developmental defects, such as personality 
disorders, as a matter of law.  38 C.F.R. 
§ 3.303(c) (1998).  No medical evidence has been presented or 
secured in this case to render plausible a claim that the 
veteran has PTSD.  Moreover, no medical evidence has been 
presented or secured in this case to render plausible a claim 
that the psychiatric disorders other than personality 
disorders with which the veteran has been diagnosed are 
related to a disease or injury incurred in service.  
Accordingly, the Board concludes that a claim for service 
connection for a psychiatric disorder to include PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




Brain Tumor.

In January 1995, the RO received a statement from the veteran 
claiming service connection for a brain tumor "that I feel 
is related to my service-connected spinal injury."  
Subsequently, the veteran has claimed, including in her 
testimony before the Board in March 1999, that she believes 
the brain tumor may have been the result of radiation 
exposure she received from numerous dental x-rays which she 
had in service.

Evidence in the claims file shows that the veteran is 
service-connected for residuals of a cervical spine injury 
rated as 20 percent disabling.  Service medical records show 
that in early September 1975 the veteran was seen with 
complaints of having been in a car accident in late August 
and a notation was made that stated, "needs x-rays of back 
[and] head".  An examiner diagnosed "whiplash cervical 
spine" and x-rays showed no radiographic evidence of 
significant pathology.  Medical evidence of record shows that 
in January 1995 a private physician diagnosed a left medial 
sphenoid ridge meningioma extending into the left orbit 
compression the left optic nerve.  Surgery was recommended to 
remove the tumor and the operative report is also of record.  

In support of her claim, the veteran has submitted excerpts 
from medical treatises which provide that "[i]onizing 
radiation and head trauma have emerged as the most promising 
etiologic risk factors" for the development of meningioma; 
that the role of dental radiographs as a risk factor for the 
development of meningioma "has been suggested in some 
studies but not supported in others"; and that "[s]ince 
1922, head trauma has been considered a possible risk factor, 
but recent large studies do not support this link."  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that such generic statements about the 
possibility of a link or relationship between one disorder, 
risk factor, or injury and current disability are, in 
themselves, generally too speculative to provide evidence 
sufficient to render a claim well grounded in a particular 
case.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(finding doctor's statement which does not link chest trauma 
specifically to appellant's current condition, but rather 
contains only a generic statement of linkage between chest 
trauma and restrictive lung disease, too general and 
inconclusive to make claim well grounded); cf. Sacks v. West, 
11 Vet. App. 314 (1998).  However, the Court has held that 
"medical article and treatise evidence . . . can provide 
important support when combined with an opinion of a medical 
professional."  Sacks, 11 Vet. App. at 317.

Concerning this matter, the Board notes that at the March 
1999 hearing before the Board the veteran testified that a 
Dr. Wheatley, a private neurologist, had given her some 
information concerning a possible link between the brain 
tumor and her military service.  Specifically, the veteran 
testified that Dr. Wheatley had stated that the tumor could 
have been growing for 20 years.  However, on a form 
purportedly completed and signed by Dr. Wheatley in July 1996 
-- a VA Report of Medical Examination to Determine Need for 
Aid and Attendant -- the doctor stated as follows:

Tumor not removable. . . .  Spianal (sic) 
injury from service causer (sic) her to 
have extreme headachs (sic).  Not sure of 
association. . . .

Because the statement of record from Dr. Wheatley shows only 
that he is "not sure" about an association between a spinal 
injury in service in 1975, subsequent headaches, and the 
brain tumor discovered in 1995, the Board concludes that the 
statement does not provide plausible evidence of a link or 
nexus between the tumor and an injury in service.  Moreover, 
even considered together with the medical treatise evidence 
in this case -- which is very speculative about a connection 
between a head trauma and the development of meningioma 
("Since 1922, head trauma has been considered a possible 
risk factor, but recent large studies do not support this 
link."  (Emphasis added)) or between radiation from dental 
x-rays and the development of meningioma ("The role of 
dental radiographs has been suggested in some studies but not 
supported in others."  (Emphasis added))  -- Dr. Wheatley's 
statement does not satisfy the nexus element of a well 
grounded claim.  See Sacks, 11 Vet. App. at 317.  
Accordingly, the Board concludes that the claim for service 
connection for a brain tumor is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for a brain tumor on the basis that it was 
not well grounded, the Board concludes that the appellant is 
not prejudiced by the Board's denial of the claim on this 
basis because, in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the Court finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error); VAOGCPREC 16-92 at 7-10 (July 24, 
1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).

Here, unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
the claim for service connection for a brain tumor well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
In this regard, the Board notes that, although the appellant 
indicated at a March 1999 hearing before the Board that Dr. 
Wheatley had told her that the tumor could have been growing 
for 20 years, this testimony did not put the Board on notice 
of evidence that would be more than merely speculative about 
a relationship between the tumor and the veteran's military 
service.  The speculative nature of Dr. Wheatley's opinion 
concerning a link or connection between the tumor and the 
veteran's military service is further indicated by his own 
statement that he is "not sure" of an association between 
the spinal injury in service and the tumor discovered 20 
years later.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991) by not trying to obtain additional records from 
Dr. Wheatley.


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.

Service connection for a brain tumor is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

